Citation Nr: 1611669	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The April 2010 rating decision found that new and material evidence had been received to reopen a claim of entitlement to service connection for PTSD but denied the service connection claim on the merits.  A notice of disagreement was received in May 2010, a statement of the case was issued in May 2012, and a substantive appeal was received in June 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2012 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  In December 2015, the Veteran was sent a letter notifying him that his hearing had been scheduled for February 2012.  This letter was sent to an address on Chateau Drive.  While this letter was not returned as undeliverable, mailings sent to the Veteran at the Chateau Drive address in November 2014 and February 2015 had been returned as undeliverable.  The Board notes, however, that letters sent to the Veteran at an address on Trove Drive (including a September 2014 supplemental statement of the case) have not been returned as undeliverable.  Thus, the record reflects that the Veteran had notified VA of his change of address prior to the issuance of the hearing notification letter, but that his old address had been used on the hearing notice.  In light of the above circumstances, the Board will remand this claim so that the Veteran's Travel Board hearing may be rescheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Travel Board hearing.  Notice of this hearing should be sent to the address on Trove Drive, unless VA is notified by the Veteran or his accredited representative that he has a new mailing address.  Such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




